Case 1:18-cv-02684-KHP Document 50-3 Filed 03/25/19 Page 1 of 5




                 EXHIBIT C
          Case 1:18-cv-02684-KHP Document 50-3 Filed 03/25/19 Page 2 of 5



Eric J. Shimanoff (ejs@cll.com)
Sara J. Herchenroder (sjh@cll.com)
COWAN, LIEBOWITZ & LATMAN, P.C.
114 West 47th Street
New York, NY 10036
(212) 790-9200

Attorneys For Defendant Su Yan Ye

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
MICHAEL KORS, L.L.C., a Delaware Limited                         :   No. 18 Civ. 02684 (LGS)
Liability Corporation,
                                                                 :
                                    Plaintiff,                  :
         -against-                                              :
SU YAN YE, an individual; and DOES 1-10,                        :
inclusive,
                                                                :
                                    Defendants.
---------------------------------------------------------------- x

       DEFENDANT’S FIRST SET REQUESTS FOR ADMISSION TO PLAINTIFF

         Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Defendant Su Yan

Ye (“Ms. Ye” or “Defendant”) hereby serves its first set of requests for admission on Plaintiff

Michael Kors L.L.C. (“Michael Kors” or “Plaintiff”). Responses must be served on Plaintiff’s

counsel within thirty (30) days of the date of these interrogatories.

                                 DEFINITIONS AND INSTRUCTIONS

         Defendant hereby incorporates by reference the definitions and instructions set forth in

Defendant’s First Set of Document Requests to Plaintiff.


                                     REQUESTS FOR ADMISSION

         1.       Admit that Defendant’s Trade Mark is not identical to the MK Common Law

Trademark


27162/000/2475398
         Case 1:18-cv-02684-KHP Document 50-3 Filed 03/25/19 Page 3 of 5



        2.      Admit that the trade dress on the Accused Products is not identical to the MK

Trade Dress.

        3.      Admit that the customers for the Accused Products and Plaintiff’s goods sold on

or in connection with the MK Common Law Trademark and the MK Trade Dress are not

identical.

        4.      Admit that the intended customers for the Accused Products and Plaintiff’s goods

sold on or in connection with the MK Common Law Trademark and the MK Trade Dress are not

identical.

        5.      Admit that Plaintiff is unaware of any instances of actual confusion between the

MK Common Law Trademark or the MK Trade Dress, on the one hand, and Defendant’s

Trademarks or the Accused Products, on the other hand.

        6.      Admit that Defendant is the owner of USPTO registrations for Defendant’s Trade

Mark.

        7.      Admit that Plaintiff did not oppose Defendant’s Trade Mark prior to registration

with the USPTO.

        8.      Admit that Plaintiff’s goods sold on or in connection with the MK Common Law

Trademark and the MK Trade Dress are not marketed in the same channels of trade as the

Accused Products.

        9.      Admit that Plaintiff’s goods sold on or in connection with the MK Common Law

Trademark and the MK Trade Dress are not advertised in the same channels as the Accused

Products.




27162/000/2475398
         Case 1:18-cv-02684-KHP Document 50-3 Filed 03/25/19 Page 4 of 5



       10.      Admit that Plaintiff’s goods sold on or in connection with the MK Common Law

Trademark and the MK Trade Dress are not advertised in the same channels as the Accused

Products.

       11.      Admit that Plaintiff does not have federal registrations with the USPTO for the

MK Common Law Trademark and the MK Trade Dress.

       12.      Admit that Plaintiff does not have any state registrations for the MK Common

Law Trademark and the MK Trade Dress.

       13.      Admit that Plaintiff is precluded by agreement with a third party from registering

with the USPTO or any state the MK Common Law Trademark and the MK Trade Dress.

       14.      Admit that the MK Common Law Trademark and the MK Trade Dress are not

presumptively valid.


Dated: New York, New York                            Respectfully submitted,
       July 13, 2018

                                                     COWAN, LIEBOWITZ & LATMAN, P.C.




                                                     By:
                                                     Eric J. Shimanoff (ejs@cll.com)
                                                     Sara J. Herchenroder (sjh@cll.com)
                                                     COWAN, LIEBOWITZ & LATMAN, P.C.
                                                     114 West 47th Street
                                                     New York, New York 10036-1525
                                                     (212) 790-9200

                                                     Attorneys for Defendant Su Yan Ye




27162/000/2475398
         Case 1:18-cv-02684-KHP Document 50-3 Filed 03/25/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2018, I caused the foregoing DEFENDANT’S FIRST
SET OF REQUESTS FOR ADMISSION TO PLAINTIFF to be served by first class mail and
email upon counsel for Plaintiff as follows:


       BLAKELY LAW GROUP
       Brent H. Blakely
       bblakely@blakelylawgroup.com
       Jessica C. Covington
       jcovington@blakelylawgroup.com
       1334 Parkview Avenue, Suite 280
       Manhattan Beach, California 90266




                                  __________________________________
                                             Eric J. Shimanoff




27162/000/2475398
